DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This Office Action is responding to applicant’s preliminary amendment filed on 5/16/2022.  Claims 2, 9, 15, and 17-18 have been cancelled.  Claims 19-32 are newly added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Craig Miles on 5/17/2022.
The application has been amended as follows: 
In independent claim 1, line 4, delete “to allow” an replace with --adapted to allow--.
In independent claim 1, line 11, delete “disposed” an replace with --adapted to be disposed--.
In claim 3, line 2, delete “to occlude” an replace with --adapted to occlude--.
In claim 7, line 2, delete “said adhesion layer” an replace with --, said adhesive layer--.
In claim 4, line 2, delete “adheres” an replace with --adapted to adhere--.
In claim 8, line 1, delete “claim 6” an replace with --claim 7--.
In claim 8, line 2, delete “disposed” an replace with --releasably disposed--.
In claim 8, line 2-3, delete “or said adhesive layer disposed about said fenestration, said peelable layer peelable to expose said adhesion layer or said adhesive layer”.
In claim 10, line 2, delete “of said pouch inner or outer wall”.
In claim 15, line 3, delete “the caudal aspect of”.
In claim 16, line 2, delete “to occlude” an replace with --adapted to occlude--.
In independent claim 22, line 11, delete “disposed” an replace with --adapted to be disposed--.
In independent claim 28, line 9, delete “disposed” an replace with --adapted to be disposed--.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-16, and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a surgical drape comprising a fluid collecting pouch engaged to said surgeon facing side of said opaque sheet, said fluid collecting pouch having pouch inner and outer walls joined at a colleting pouch outer perimeter and extending to a collecting pouch inner perimeter adapted to be disposed about said surgical region to collect bodily fluids of said patient, in combination with all other features recited in independent claim 1.
Regarding dependent claims 3-8, 10-11, and 13-16, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious a surgical drape comprising an opening communicating between said surgeon facing side and said patient facing side of said opaque sheet, said opening disposed medially and proximate said fenestration to allow access to said patient, in combination with all other features recited in independent claim 19.
Regarding dependent claims 20-21, they are allowed due to their dependencies on independent claim 19.
Regarding independent claim 22, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of making a surgical drape, comprising the step of engaging a fluid collecting pouch to said surgeon facing side of said opaque sheet, said fluid collecting pouch having pouch inner and outer walls joined at a collecting pouch outer perimeter and extending to a collecting pouch inner perimeter adapted to be disposed about said surgical region to collect bodily fluids of said patient, in combination with all other features recited in independent claim 22.
Regarding dependent claims 23-24, they are allowed due to their dependencies on independent claim 22.
Regarding independent claim 25, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of making a surgical drape, comprising the step of disposing an opening communicating between said surgeon facing side and said patient facing side of said opaque sheet, said opening disposed medially and proximate said fenestration to allow access to said patient, in combination with all other features recited in independent claim 25.
Regarding dependent claims 26-27, they are allowed due to their dependencies on independent claim 25.
Regarding independent claim 28, the art of record when considered alone or in combination neither anticipates nor renders obvious a method for allowing visual access to a patient overlaid with the surgical drape during a surgical procedure, comprising a fluid collecting pouch engaged to said surgeon facing side of said opaque sheet, said fluid collecting pouch having pouch inner and outer walls joined at a colleting pouch outer perimeter and extending to a collecting pouch inner perimeter adapted to be disposed about said surgical region to collect bodily fluids of said patient, in combination with all other features recited in independent claim 28.
Regarding dependent claim 29, it is allowed due to its dependency on independent claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bodenham of U.S. Patent Application Publication No. US 2008/0006279 discloses an opaque sheet (1, paragraph 0011) having a surgeon facing side and a patient facing side extending to opposite opaque sheet side ends and opposite opaque sheet caudal and cephalad ends (Figure 1 illustrates opaque sheet 1 having opposing side ends and opposing head/tee ends) and a transparent sheet (2) joined by a peripheral margin (20) to said patient facing side of said opaque sheet (1).  Bodenham’s transparent sheet does joined to opaque sheet medially between said opaque sheet caudal and cephalad ends.  Paragraph 0012 describes lower edge (20) of transparent sheet (2) overlaps the upper end (11) of opaque sheet (1).
Glassman of U.S. Patent No. 4,711,236 discloses applicant’s claimed surgical drape sheet (1) having a surgeon facing side and a patient facing side extending to opposite sheet side ends and opposite sheet caudal and cephalad ends (see Figures 1-2); and a transparent sheet (13) joined by a peripheral margin (23, 26) to said patient facing side of said sheet (11) medially between said sheet caudal and cephalad ends, said sheet (11) movable in relation to said transparent sheet (13) to allow said surgeon visual access to said patient through said transparent sheet (13).  Glassman does not disclose sheet (11) is opaque.
Bowen of U.S. Patent No. 7,610,918 discloses an analogous surgical drape, Figures 1-2 illustrates a 1st sheet (16) and a 2nd sheet (30) coupled to the patient facing side.   Bowen does not disclose the 1st sheet (16) being opaque.  Bowen does not disclose the 2nd sheet being transparent.  Bowen does not disclose the 1st sheet (16) having a superior region having a fenestration. Bowen does not disclose a fluid collecting pouch engaged to the 1st sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Primary Examiner, Art Unit 3786